Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-2321

                         JEFFREY E. SIMPSON,

                        Plaintiff, Appellant,

                                     v.

                      CHERYL GALLANT, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

         [Hon. Margaret Kravchuk, U.S. Magistrate Judge]


                                  Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Jeffrey E. Simpson on brief pro se.
     Michael J. Schmidt and Wheeler & Arey, P.A. on brief for
appellees.



                               May 8, 2003
      Per Curiam.      Jeffrey E. Simpson appeals from the order below

granting the defendants' motion for summary judgment and dismissing

his civil rights complaint brought pursuant to 42 U.S.C. § 1983.

We   have   reviewed    the   record,       the   parties'   briefs,   and   the

applicable law, and we discern no reversible error.              Accordingly,

we AFFIRM the judgment for essentially the reasons set forth in the

magistrate judge's decision entered pursuant to 28 U.S.C. § 636(c).

See Simpson v. Gallant et al., No. 02-15-B-K (D.Me. Sept. 25,

2002).




                                        2